Exhibit 10.9

TRANSPORTATION SERVICES SCHEDULE

(Wynnewood Pipeline System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
1st day of July, 2014 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is the 12” nominal diameter pipeline, that is approximately 30 miles in
length and originates at the inlet flange of Carrier’s inlet MOV inside the
Refinery (as defined below) (the “Origin Point”) and terminates at the outlet
flange of the 10” MOV connected to the pipeline system owned and operated by
Magellan Pipeline Company, L.P. (“MPL”) at the Wynnewood Terminal in Murray
County, Oklahoma (the “Delivery Point”). The pipeline system owned and operated
by Magellan (the “MPL System”) currently transports Product from the Delivery
Point to various destinations on the MPL System (each a “Destination”) pursuant
to the Joint Tariff or Local Tariff and the JTA (as defined below). The Parties
anticipate that at certain periods during the Term, including during Refinery
turnarounds, the Pipeline System may be reversed. During such periods of
reversal the Origin Point shall become the inlet flange of the 10” MOV connected
to the MPL System at the Wynnewood Terminal in Murray County, Oklahoma and the
Delivery Point shall become the outlet flange of Carrier’s outlet MOV inside the
Refinery.

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s Ardmore Refinery in Carter County, Oklahoma (the “Refinery”).

4. Joint Tariff and Joint Tariff Agreement. The rates, rules and regulations
governing the transportation and handling of Product(s) on the Pipeline System
and the MPL System are set forth in MPL’s FERC Tariffs: (i) No. 160.10.0, as
well as any supplements thereto and reissues thereof as filed with the FERC in
accordance with FERC’s regulations to govern rates (the “Joint Tariff”), and
(ii) No. 157.5.0, as well as any supplements thereto and reissues thereof as
filed with the FERC in accordance with FERC’s regulations to govern rules and
regulations (the “Rules and Regulations Tariff”) for the transportation of
Products transported jointly from the Origin Point by Carrier and MPL. The
rates, rules and regulations governing the transportation and handling of
Product(s) on the Pipeline System are set forth in Carrier’s Affiliate’s Local
Pipeline Tariff FERC No. 1.1.0 filed with FERC to be effective on the Effective
Date, in the form set forth in Exhibit A attached hereto, including all
supplements and re-issues thereof (the “Local Tariff”), containing the rates,
and



--------------------------------------------------------------------------------

incorporating the rules and regulations governing the transportation and
handling of Product(s) on the Pipeline System without further movement.
Additional terms for the transportation of Product(s) on both the Pipeline
System and the MPL System, including payment and division of the Joint Tariff
Rates (as that term is defined in the JTA) are set forth in a Joint Tariff
Agreement dated September 30, 2009 by and between Valero Terminaling and
Distribution Company and HPL, as assigned by Valero Terminaling and Distribution
Company to Carrier’s Affiliate and as amended by First Amendment to Joint Tariff
Agreement dated effective June 30, 2014, by and between Carrier or other VLP
entity and MPL (the “JTA”).

5. Product. The products to be transported and shipped on the Pipeline under
this Schedule (each, a “Product” and collectively, the “Products”) are those
products permissible as established by Carrier and MPL in the Rules and
Regulations Tariff.

6. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Point for transportation on the Pipeline System and the MPL System meet
the applicable specifications for the Product as set forth in the Joint Tariff
and/or Local Tariff (the “Specifications”).

7. Tariff Rate. For transportation services on the Pipeline System only, without
any transportation services on the MPL System, Shipper agrees to pay Carrier the
Local Tariff Rate (as defined below) subject to escalation pursuant to
Section 10. For purposes of this Schedule and the Agreement the term “Local
Tariff Rate” means the rate applicable from time to time for the shipment of a
Product through the Pipeline System under the terms of the Local Tariff, which
as of the Effective Date shall be $0.256 per Barrel of Product delivered from
the Origin Point to the Delivery Point on the Pipeline, adjusted from time to
time as provided in Section 10. As long as the Joint Tariff and the JTA are in
effect, for transportation services on the Pipeline System and on the MPL System
to the Destinations, Shipper agrees to pay MPL the Joint Tariff Rate (as defined
below) subject to escalation pursuant to Section 10, provided however any
payment made to MPL under the Joint Tariff shall satisfy and discharge any
obligation to make a similar payment under the Local Tariff. For purposes of
this Schedule and the Agreement the term “Joint Tariff Rate” means the rate
applicable from time to time for the shipment of a Product through the Pipeline
System and the MPL System under the terms of the Joint Tariff.

8. Payment Terms. Any payments made by Shipper to MPL shall be made in
accordance with the payment terms set forth in the Rules and Regulations Tariff.

 

2



--------------------------------------------------------------------------------

9. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule and the Joint Tariff and the Local Tariff,
Shipper shall tender at the Origin Point an aggregate average of at least 45,000
Barrels per Day of Product for transportation on the Pipeline, in approximately
ratable quantities (such average, the “Minimum Quarterly Commitment”) to the
Delivery Point and Carrier shall transport and ship or cause to be transported
and shipped such Product on the Pipeline in accordance with the terms of this
Schedule and the Joint Tariff and the Local Tariff. Except as expressly provided
in the Agreement for an Outage, a Carrier Force Majeure, or a Shipper Force
Majeure, if during any Calendar Quarter, Shipper fails to meet its Minimum
Quarterly Commitment during such Calendar Quarter, then Shipper will pay Carrier
a deficiency payment (each, a “Quarterly Deficiency Payment”) in an amount equal
to the volume of the deficiency (the “Quarterly Deficiency Volume”) multiplied
by the Local Tariff Rate in effect for the relevant Calendar Quarter. If Shipper
has paid a Quarterly Deficiency Payment during a Calendar Quarter, then the
amount of such Quarterly Deficiency Payment(s) shall be maintained and accounted
for by Carrier and shall be used as a credit or reimbursed (a “Deficiency
Credit”) as follows:

(a) First, any Deficiency Credits shall be applied up to a maximum of the
Surplus Amount on a dollar for dollar basis in any of the succeeding four
Calendar Quarters against any amounts incurred by Shipper and owed to Carrier
with respect to volumes tendered at the Origin Point for shipments on the
Pipeline System under the Local Tariff (or, if this Schedule expires or is
terminated, to volumes tendered to the Origin Point for shipments on the
Pipeline System only in excess of the applicable Minimum Quarterly Commitment in
effect as of the date of such expiration or termination)

(b) Second, any Deficiency Credits remaining after the application in
Section 9(a) above, shall be reimbursed to Shipper to the extent of the
remaining portion of the Surplus Amount after application in Section 9(a) above,
during any of the succeeding four Calendar Quarters, after which time any unused
Deficiency Credits will expire. Carrier shall reimburse Shipper the amount of
the Deficiency Credit under this Section 9(b) within 30 days following the end
of the Calendar Quarter in which the Quarterly Surplus Volume occurred.

For purposes of this Agreement: (i) “Quarterly Surplus Volume” means the extent
to which the actual number of Barrels of Product transported on the Pipeline
System during a Calendar Quarter exceeds the Minimum Quarterly Commitment and
(ii) “Surplus Amount” means the Quarterly Surplus Volumes tendered at the Origin
Point for shipments on the Pipeline System multiplied by the Local Tariff Rate.
This Section 9 shall survive the expiration or termination of this Schedule, if
necessary, for the application of any Quarterly Deficiency Payment against any
Quarterly Surplus Volume or any reimbursement for Surplus Amounts which exceed
the Deficiency Credit as set forth herein. Carrier shall provide transportation
services to Shipper in excess of the Minimum Quarterly Commitment on an “as
available” basis, and any use of such excess capacity shall be subject to the
Tariff Rate in effect at the time of the tender.

10. Escalation. On July 1, 2015, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the Local
Tariff Rate, which adjustment shall be effective as of July 1st of the year in
which such election is made, in accordance with FERC’s indexing methodology. If
FERC terminates its indexing methodology and does not adopt a new methodology,
the Parties shall negotiate in good faith a methodology for adjusting the Local
Tariff Rate under this Schedule. The Joint Tariff Rate shall be adjusted as set
forth in the Joint Tariff.

11. Nominations and Scheduling. Shipper shall provide Carrier and MGL with a
written nomination and schedule for shipments in accordance with the Rules and
Regulations Tariff and the Local Tariff, as applicable.

12. Flow and Pressure Requirements. During the Term of this Schedule, Shipper
agrees that all of its Product delivered at the Origin Point at the Refinery
will meet the applicable flow and pressure requirements of the Pipeline System.

13. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or

 

3



--------------------------------------------------------------------------------

such Affiliate has made a public announcement of such suspension, Shipper may
provide written Notice to Carrier of its intent to terminate this Schedule and
this Schedule will terminate 12 Months following the date such Notice is
delivered to Carrier. In the event Shipper or such Affiliate publicly announces,
prior to the expiration of such 12-Month period, its intent to resume operations
at the Refinery, then such Notice shall be deemed revoked and this Schedule
shall continue in full force and effect as if such Notice had never been
delivered.

14. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

15. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Area Terminal (Panhandle Operations)    Tel: (806)
435-6559    Fax: (806) 435-4994 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Ryan Van Poperin    Tel: (210) 345-3689    Fax: (210) 345- 2768
Invoice:    Troy Heard, Supervisor Accounting    Tel: (210) 345-3219    Fax:
(210) 370-4355

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   President and Chief Operating Officer
Shipper: VALERO MARKETING AND SUPPLY COMPANY By:  

/s/ Gary K. Simmons

Name:  

Gary K. Simmons

Title:   Senior Vice President

Signature Page to Transportation Services Schedule (Wynnewood Pipeline System)



--------------------------------------------------------------------------------

EXHIBIT A

Local Pipeline Tariff FERC No. 1.1.0

 

1